Citation Nr: 1224497	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-37 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel
INTRODUCTION

The Veteran served on active duty from July 1963 to February 1964 and from November 1966 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2011, a video conference hearing before the undersigned was held.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  In this regard, the Veteran should be provided VA examinations in connection with his claims for service connection and additional records development should be undertaken.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, service connection is already in effect for tinnitus and left ear hearing loss, and significant noise exposure during service is conceded.  On the Veteran's June 2007 claims form he indicated that he had hearing loss began in 1968.  The November 2007 rating decision denied the Veteran's claim because audiometric testing did not show a hearing loss disability for VA purposes in the right ear.  See 38 C.F.R. § 3.385 (2011).  At the Veteran's October 2011 Board hearing he testified that his right ear hearing has worsened since his last audiological examination in October 2007.  Board Hearing Tr. at 5-6.  Given the above, the Board finds that another VA audiological examination is necessary to determine if the Veteran now has a right ear hearing loss disability for VA purposes.  Specific instructions to the examiner are detailed below.  

The Veteran's service records verify that he served in the Republic of Vietnam from May 1967 to May 1968.  See DA Form 20.  A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  In this case, the Veteran is presumed to have been exposed to herbicides during his service due to his service in the Republic of Vietnam.  

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) including Type II diabetes mellitus will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).

The Veteran's claim has been denied as he has not been diagnosed with diabetes mellitus.  However, he has submitted private and VA records indicating high glucose readings on complete blood counts.  See April 2007 private lab results; October 2009 VA comprehensive exam.  As high glucose can be a sign or symptom of diabetes, and the Veteran is presumed exposed to herbicides during service which could cause Type II diabetes mellitus, a VA examination is necessary to determine if he currently has Type II diabetes mellitus.  See McLendon, 20 Vet. App. at 81.  Specific instructions to the examiner are detailed below.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

In August 2007, the Veteran submitted authorization for VA to obtain treatment records from Dr. Bumpus.  Records from Dr. Bumpus were not obtained.  The Veteran signed and dated the authorization form and included an address where the records would be located.  However, he did not indicate for what disability Dr. Bumpus was treating him.  At the time, the Veteran was also claiming entitlement to service connection for posttraumatic stress disorder.  That claim was granted via a June 2011 rating decision.  On remand, the AOJ should request that the Veteran provide information and authorization sufficient for VA to obtain any outstanding treatment records relevant to his claims for entitlement to service connection for right ear hearing loss and diabetes mellitus, to specifically include records from Dr. Bumpus.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to include records from Dr. Bumpus.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).  

2.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA audiological examination to determine if he has right ear hearing loss, and to obtain an opinion as to whether such is possibly related to service.  The claims file and a copy of this Remand should be made available to and be reviewed by the examiner in conjunction with the examination, with notation of such in the examination report.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should note whether the Veteran has a right ear hearing loss disability, and if so, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the right ear hearing loss arose during service or is otherwise related to service.  The examiner should note that excessive noise exposure in service has been conceded.  A rationale for all opinions expressed must be provided.

3.  After the development in instruction (1.) has been accomplished to the extent possible, schedule the Veteran for a VA diabetes mellitus examination to determine if he has Type II diabetes mellitus, and to obtain an opinion as to whether the Veteran has diabetes related to service.  The claims file and a copy of this Remand should be made available to and be reviewed by the examiner in conjunction with the examination, with notation of such in the examination report.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should note whether the Veteran has Type II diabetes mellitus.  If the Veteran has a form of diabetes other than Type II diabetes mellitus, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diabetes arose during service or is otherwise related to service, to include exposure to herbicides (which is to be presumed based on the Veteran's verify service in the Republic of Vietnam).  A rationale for all opinions expressed must be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


